So many decisions have been made by this *Page 100 
Court affirming the power of every Court to amend its own records, so as to make them conformable to the truth, that we had hoped that the question was at rest. The more recent cases are the following: Clayton v. Liverman, 7 Ire. Rep. 92, made in 1846; Bradhurst v. Pearson, 10 Ire. Rep. 55, made in 1849. In this case it is said, "It has been repeatedly decided that every Court has the power to amend its own records, so as to make them speak the truth, and that we have no right to interfere with the use of their discretionary power." Green v. Cole, 13 Ire. Rep. 425, in 1852; Freeman v.Moses, Bus. Rep. 287, in 1853. An exception to the general rule is established by the latter, which is, where the amendment is denied upon the ground that the Court has not power to grant it; there, if the power to act is possessed, and the refusal to act is upon that ground, it is error in law, and this Court will interfere.
It was objected that the plaintiff had no interest in the matter. This is unimportant.
It was brought to the notice of the Court that one of its records, or an important part of it, was lost. The Court has the power, ex mero motu, upon being satisfied of the fact, to allow the copy to be filed. CountyCourt v. Bissell, 2 Jones Rep. 387.
PER CURIAM.                               Judgment affirmed.